Title: From George Washington to Austin Brockenbrough, 18 November 1755
From: Washington, George
To: Brockenbrough, Austin



To Lieutenant Austin Brockenbrough—
[Fredericksburg, 18 November 1755]

You are to proceed to those public places, where you have the greatest probability of success, and use your utmost endeavours to enlist what able-bodied men you can for his Majesty’s Service. You are not to enlist Servants or Apprentices, nor discharge any man after he is duly enlisted, upon any pretence whatsoever. In marching your Recruits to the place of Rendezvous, if there are any complaints of their misbehaviour, you will be liable to the censure of a Court Martial. You are to have particular regard to your recruiting Instructions, and to be at Alexandria, your place of Rendezvous, with what men you have raised, on the 1st of December precisely. Given at Fredericksburg &c. November 18th 1755.

N:B. The same instructions to Ensigns Milner and Smith; with this difference, that Milner is allowed to the 25th of December.

